Exhibit 10.4

ALVARADO PLEDGE AND SECURITY AGREEMENT

Desca Holding, LLC

8200 N.W. 52nd Terrace, Suite 110

Miami, FL 33166

(“Borrower”)

 

Jorge Enrique Alvarado Amado      

(“Pledgor” and “Guarantor”)

Elandia, Inc.

1500 Cordova Road, #312

Ft. Lauderdale, FL 33316

(“Lender”)

For value received and to secure payment and performance of any and all
obligations of Borrower to Lender whether direct or indirect, absolute or
contingent, now existing or hereafter arising and evidenced by the Loan
Documents (as defined below), including all costs and expenses incurred by
Lender to obtain, preserve, perfect and enforce the security interest granted
herein and to maintain, preserve and collect the property subject to the
security interest (collectively, “Obligations”), Pledgor, who (i) pursuant to
that certain Guaranty Agreement of even date herewith executed by Guarantor in
favor of Lender (the “Guaranty”), is the guarantor of Borrower’s Obligations
under the Loan Documents, (ii) derives financial benefit from the loan(s) made
by Lender to Borrower and evidenced and secured by the Loan Documents, and
(iii) owns 100% of the membership interests of Borrower (“Membership
Interests”), hereby assigns, grants, transfers, pledges, sets over and conveys
unto Lender, and its successors and assigns, all of the Pledgor’s right, title
and interest in and to, and grants to Lender a security interest in and to, the
following, together with all proceeds, and, in any event, shall include, without
limitation, all dividends or other income from the Membership Interests,
collections thereon or distributions with respect thereto (whereby (a) and
(b) below are collectively referred to as the “Collateral”):

(a) (i) the Membership Interests; (ii) all of Pledgor’s rights to distributions
from Borrower (the “Funds”); (iii) all of Pledgor’s right, title and interest as
a managing member in and to Borrower and in, under and to the Operating
Agreement of Borrower dated as of November 20, 2004, as amended from time to
time (the “Operating Agreement”), including, without limitation, and as
applicable, the right to: (A) vote; (B) inspect the books, records and documents
of Borrower; (C) receive a return of capital contributions; (D) receive tax
benefits; (E) be substituted as a managing member; (F) receive all distributions
of the Funds made to Pledgor by Borrower; (G) receive all proceeds from the sale
or transfer of Pledgor’s interest in Borrower or any part thereof; (H) obtain
all other rights associated with Borrower, the Operating Agreement and ownership
of the Membership Interests as if Lender were in fact the managing member of
Borrower. Upon the occurrence of a Default (as defined herein), Lender shall
have the right to exercise Pledgor’s rights under the Operating Agreement as
described in clauses (A) through (H) above; and



--------------------------------------------------------------------------------

(b) to the extent not otherwise included, all proceeds, products, substitutions,
and accessions of or to any and all of the foregoing and all collateral
security, indemnities, warranties and guaranties given by any person with
respect to any of the foregoing.

The term Collateral excludes any property, right or interest in which a security
interest may not be granted under applicable law.

Borrower hereby represents and agrees that:

1. INDEBTEDNESS SECURED. This Pledge and Security Agreement (the “Pledge” or
“Agreement” or “Security Agreement”) creates a security interest in the
Collateral which secures the obligations of Borrower and/or Guarantor under the
Loan Documents. This Pledge shall be effective regardless of whether the
Obligations and other obligations set forth in the Loan Documents are from time
to time reduced and thereafter increased but shall expire upon the full
satisfaction of the Obligations of Borrower and Guarantor under the Loan
Documents. The Obligations secured hereby are also referred to herein as the
“Indebtedness”.

2. REPRESENTATIONS OF PLEDGOR. The Pledgor represents and warrants, subject to,
and modified by, disclosures made in that certain Purchase Agreement of even
date herewith by and among Lender, Bella Durmiente, LLC, Borrower and Jorge
Enrique Alvarado Amado and for so long as this Pledge is in effect or any part
of the Indebtedness remains unpaid, it shall continue to represent and warrant
at all times, that:

(a) The Pledgor owns the Collateral free and clear of all claims, liens and
encumbrances of any nature, except as granted in favor of Lender herein;

(b) The Membership Interests represent a 100% membership interest in Borrower;

(c) Borrower is duly organized and validly existing under and by virtue of
Delaware law and holds in full force and effect all permits and licenses
necessary for it to carry out its operations in conformity with all applicable
laws and regulations;

(d) Upon delivery to Lender of the certificates evidencing the Membership
Interests, the lien granted pursuant to this Pledge will constitute a valid,
perfected first priority lien on such Collateral, enforceable as such against
all creditors of Borrower and any persons purporting to purchase such Collateral
from Pledgor;

(g) Upon the making of notations reflecting the security interest created by
this Pledge in Borrower’s register, as applicable, for the Membership Interests
which is not represented by certificates, the lien granted pursuant to this
Pledge will constitute a valid, perfected first priority lien on such
Collateral, enforceable as such against all creditors of Borrower and any
persons purporting to purchase such Collateral from Pledgor;

(h) No material actions, suits, investigations or proceedings are pending or
threatened against Borrower or Guarantor which involve the possibility of any
judgment or liability or which may result in the imposition of any lien,
encumbrance or claim on any of the Membership Interests, the Collateral or any
other assets of Pledgor or Borrower or which may result in any material adverse
change in the business or in the condition, financial or otherwise, of Borrower.
To the best of Pledgor’s knowledge, Pledgor and Borrower have each complied with
all applicable laws and requirements of governmental authorities;

 

2



--------------------------------------------------------------------------------

(i) The execution and delivery of this Pledge, the fulfillment of the terms
herein set forth and the consummation of the transactions herein contemplated
will not conflict with, or constitute a breach of or default under, the
Operating Agreement or any material agreement or instrument affecting the
Membership Interests or to which the Pledgor or Borrower is a party or by which
either is bound, or any law, administrative regulation or court decree by which
the Pledgor or Borrower is bound;

(j) To the best of Pledgor’s knowledge, there are no actions, suits, proceedings
or claims affecting Borrower, the Membership Interests or any Borrower or
Guarantor assets which would affect title to, rights of ownership or operation
of the Membership Interests or any other Borrower or Guarantor assets; and

(k) The execution and delivery of this Pledge, the fulfillment of the terms
herein set forth and the consummation of the transactions herein contemplated
have been authorized by all necessary action by Borrower.

3. COVENANTS OF PLEDGOR. The Pledgor, for himself and for his successors and
assigns, covenants that:

(a) He will not sell, encumber or transfer the Collateral.

(b) He will not, without in each case having obtained the prior written consent
of Lender, directly or indirectly amend, modify, cancel, terminate, or accept
any surrender of the Operating Agreement.

(c) He will not waive or give any consent with respect to any default or
variation in the performance of any material term, covenant, or condition on the
part of any party under the Operating Agreement.

(d) He will perform and observe, or cause to be performed and observed, in all
material respects, all of the terms, covenants, and conditions on its part to be
performed and observed with respect to the Operating Agreement.

(e) He will furnish to the Lender such financial statements and other materials
pertaining to himself or Borrower as the Lender may from time to time reasonably
request.

(f) He will execute and deliver to the Lender such financing statements and
other documents as requested by the Lender. He shall take such further action as
the Lender may from time to time request to perfect the Lender’s security
interest in the Collateral.

(g) If Pledgor shall, as a result of its ownership of the Membership Interests,
become entitled to receive, or shall receive, any share certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase, or reduction of capital or any
certificate issued in connection with any reorganization), option or rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any of the Membership Interests, or otherwise in respect thereof, Pledgor
shall accept the same as the agent of Lender, hold the same in trust for Lender
and deliver the same forthwith to Lender in the exact form received, duly
endorsed by Pledgor to Lender, if required, together with an undated stock power
covering

 

3



--------------------------------------------------------------------------------

such certificate duly executed in blank by Pledgor, to be held by Lender,
subject to the terms hereof, as additional collateral security for the
Indebtedness. Any sums paid upon, or in respect of, the Membership Interests
upon the liquidation or dissolution of Borrower, shall be paid over to Lender to
be held by it hereunder as additional collateral security for the Indebtedness.
In case any distribution of capital shall be made on, or in respect of, the
Membership Interests or any property shall be distributed upon or with respect
to the Membership Interests pursuant to the recapitalization or reclassification
of the capital of Borrower, or pursuant to the reorganization thereof, the
property so distributed shall be delivered to Lender to be held by it hereunder
as additional collateral security for the Indebtedness. If any sums of money or
property so paid or distributed in respect of the Membership Interests shall be
received by Pledgor, Pledgor shall, until such money or property is paid or
delivered to Lender, hold such money or property in trust for Lender, segregated
from other funds of Pledgor, as additional collateral security for the
Indebtedness.

(h) If applicable, concurrently with the delivery to Lender of each certificate
representing one or more of the Membership Interests, Pledgor shall deliver to
Lender an undated stock power (assignment separate from certificate) covering
such certificate, duly executed in blank by Pledgor.

4. OWNERSHIP. Pledgor owns the Collateral. The Collateral is free and clear of
all liens, security interests, and claims except those previously reported in
writing to and approved by Lender, and Borrower will keep the Collateral free
and clear from all liens, security interests and claims, other than those
granted to or approved in writing by Lender.

5. NAME AND OFFICES; JURISDICTION OF ORGANIZATION. The name of Borrower
appearing at the beginning of this Pledge is Borrower’s exact legal name, and
the name of the Pledgor appearing at the beginning of this Pledge is Pledgor’s
exact legal name. There has been no change in the name of Borrower or Pledgor,
or the name under which Borrower conducts business, within the five years
preceding the date hereof except as previously reported in writing to Lender.
Borrower has not moved its chief executive office within the five years
preceding the date hereof except as previously reported in writing to Lender.
Borrower is organized under the laws of the State of Delaware and has not
changed the jurisdiction of its organization within the five years preceding the
date hereof except as previously reported in writing to Lender.

6. TITLE/TAXES. Pledgor has good and marketable title to Collateral and will
warrant and defend same against all claims. Pledgor will not transfer, sell, or
lease Collateral (except as permitted herein). Pledgor agrees to pay promptly
all taxes and assessments upon or for the use of Collateral and on this Security
Agreement. At its option, Lender may discharge taxes, liens, security interests
or other encumbrances at any time levied or placed on Collateral. Pledgor agrees
to reimburse Lender, on demand, for any such payment made by Lender. Any amounts
so paid shall be added to the Obligations.

7. WAIVERS. Borrower and Pledgor agree not to assert against Lender as a defense
(legal or equitable), as a set-off, as a counterclaim, or otherwise, any claims
Borrower or Pledgor may have against any seller or lessor that provided personal
property or services relating to any part of the Collateral or against any other
party liable to Lender for all or any part of the Obligations.

 

4



--------------------------------------------------------------------------------

Borrower and Pledgor waive all exemptions and homestead rights with regard to
the Collateral. Borrower and Pledgor waive any and all rights to any bond or
security which might be required by applicable law prior to the exercise of any
of Lender’s remedies against any Collateral. All rights of Lender and security
interests hereunder, and all obligations of Borrower and Guarantor hereunder,
shall be absolute and unconditional, not discharged or impaired irrespective of
(and regardless of whether Borrower or Guarantor receives any notice of):
(i) any lack of validity or enforceability of any Loan Document; (ii) any change
in the time, manner or place of payment or performance, or in any term, of all
or any of the Obligations or the Loan Documents or any other amendment or waiver
of or any consent to any departure from any Loan Document; or (iii) any
exchange, insufficiency, unenforceability, enforcement, release, impairment or
non-perfection of any collateral, or any release of or modifications to or
insufficiency, unenforceability or enforcement of the obligations of any
guarantor or other obligor. To the extent permitted by law, Borrower and Pledgor
hereby waive any rights under any valuation, stay, appraisement, extension or
redemption laws now existing or which may hereafter exist and which, but for
this provision, might be applicable to any sale or disposition of the Collateral
by Lender; and any other circumstance which might otherwise constitute a defense
available to, or a discharge of any party with respect to the Obligations.

8. NOTIFICATIONS; LOCATION OF COLLATERAL. Pledgor will notify Lender in writing
at least 15 days prior to any change in: (i) Pledgor’s chief place of business
and/or residence; and (ii) Pledgor’s name or identity. In addition, Borrower and
Pledgor shall promptly notify Lender of any material claims or alleged claims of
any other person or entity to the Collateral or the institution of any
litigation, arbitration, governmental investigation or administrative
proceedings against or affecting the Collateral. Pledgor will keep Collateral at
the location(s) previously provided to Lender until such time as Lender provides
written advance consent to a change of location. Borrower and/or Pledgor will
bear the cost of preparing and filing any documents necessary to protect
Lender’s liens.

9. COLLATERAL CONDITION AND LAWFUL USE. Borrower and Pledgor shall immediately
notify Lender of any material loss or damage to Collateral. Borrower and Pledgor
represent they are in compliance in all respects with all laws, rules and
regulations applicable to the Collateral and their respective properties,
operations, business, and finances.

10. FINANCING STATEMENTS, CERTIFICATES OF TITLE, POWER OF ATTORNEY. There are
no financing statement (other than any filed or approved in writing by Lender)
covering any Collateral is on file in any public filing office. Pledgor
authorizes the filing of one or more financing statements covering the
Collateral in form satisfactory to Lender, and without Pledgor’s signature where
authorized by law, agrees to deliver certificates of title on which Lender’s
lien has been indicated covering any Collateral subject to a certificate of
title statue, and will pay all costs and expenses of filing or applying for the
same or of filing this Security Agreement in all public filing offices, where
filing is deemed by Lender to be desirable. Pledgor hereby agrees to deliver any
certificates evidencing Equity Interests to Lender together with all
endorsements, stock powers or assignments. Pledgor hereby constitutes and
appoints Lender the true and lawful attorney of Pledgor with full power of
substitution to take any and all appropriate action and to execute any and all
documents, instruments or applications that may be necessary or desirable to
accomplish the purpose and carry out the terms of this Pledge. The foregoing
power of attorney is coupled with an interest and shall be irrevocable until all
of

 

5



--------------------------------------------------------------------------------

the Obligations have been paid in full. Neither Lender nor anyone acting on its
behalf shall be liable for acts, omissions, errors in judgment, or mistakes in
fact in such capacity as attorney-in-fact. Pledgor ratifies all acts of Lender
as attorney-in-fact. Borrower and Pledgor agree to take such other actions, at
Pledgor or Borrower’s expense, as might be requested for the perfection,
continuation and assignment, in whole or in part, of the security interests
granted herein and to assure and preserve Lender’s intended priority position.
If certificates, passbooks, or other documentation or evidence is/are issued or
outstanding as to any of the Collateral, Pledgor will cause the security
interests of Lender to be properly protected, including perfection by notation
thereon or delivery thereof to Lender.

11. CONTROL. Pledgor will cooperate with Lender in obtaining control with
respect to Collateral consisting of electronic chattel paper.

12. COLLATERAL DUTIES. Lender shall have no custodial or ministerial duties to
perform with respect to Collateral pledged except as set forth herein, and by
way of explanation and not by way of limitation, Lender shall incur no liability
for any of the following: (i) loss or depreciation of Collateral (unless caused
by its willful misconduct or gross negligence), (ii) failure to present any
paper for payment or protest, to protest or give notice of nonpayment, or any
other notice with respect to any paper or Collateral.

13. TRANSFER OF COLLATERAL. Lender may assign its rights in Collateral or any
part thereof to any assignee who shall thereupon become vested with all the
powers and rights herein given to Lender with respect to the property so
transferred and delivered, and Lender shall thereafter be forever relieved and
fully discharged from any liability with respect to such property so
transferred, but with respect to any property not so transferred, Lender shall
retain all rights and powers hereby given.

14. REGULATION U. None of the proceeds of the credit secured hereby shall be
used directly or indirectly for the purpose of purchasing or carrying any margin
stock in violation of any of the provisions of Regulation U of the Board of
Governors of the Federal Reserve System (“Regulation U”), or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry margin stock or for any other purchase which might render the Loan
a “Purpose Credit” within the meaning of Regulation U.

15. ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION. Pledgor shall pay all of
Lender’s reasonable expenses incurred in enforcing this Security Agreement and
in preserving and liquidating Collateral, including but not limited to,
reasonable arbitration, paralegals’, attorneys’ and experts’ fees and expenses,
whether incurred with or without the commencement of a suit, trial, arbitration,
or administrative proceeding, or in any appellate or bankruptcy proceeding.

16. DEFAULT. A “Default” hereunder shall mean any “Event of Default” as defined
in the Credit Agreement of even date herewith between Borrower and Lender (the
“Credit Agreement”).

 

6



--------------------------------------------------------------------------------

17. REMEDIES ON DEFAULT (INCLUDING POWER OF SALE). If a Default occurs Lender
shall have all the rights and remedies of a secured party under the Uniform
Commercial Code. Without limitation thereto, Lender shall have the following
rights and remedies: (i) to take immediate possession of Collateral, without
notice or resort to legal process, and for such purpose, to enter upon any
premises on which Collateral or any part thereof may be situated and to remove
the same therefrom; (ii) to require Pledgor to assemble the Collateral and make
it available to Lender at a place to be designated by Lender; (iii) to exercise
its right of set-off or Lender lien as to any monies of Borrower or Pledgor
deposited in accounts of any nature maintained by Borrower with Lender or
affiliates of Lender, without advance notice, regardless of whether such
accounts are general or special; (iv) to dispose of Collateral, as a unit or in
parcels, separately or with any real property interests also securing the
Obligations, in any county or place to be selected by Lender, at either private
or public sale (at which public sale Lender may be the purchaser) with or
without having the Collateral physically present at said sale. Any notice of
sale, disposition or other action by Lender required by law and sent to Pledgor
or Borrower at Borrower’s or Pledgor’s address, as applicable, shown below its
signature block, or at such other address of Borrower or Pledgor as may from
time to time be shown on the records of Lender, at least 5 days prior to such
action, shall constitute reasonable notice to Borrower or Pledgor. Notice shall
be deemed given or sent when mailed postage prepaid to Borrower’s or Pledgor’s
address as provided herein. Lender shall be, entitled to apply the proceeds of
any sale or other disposition of the Collateral, and the payments received by
Lender with respect to any of the Collateral, to Obligations in such order and
manner as Lender may determine. Collateral that is subject to rapid declines in
value and is customarily sold in recognized markets may be disposed of by Lender
in a recognized market for such collateral without providing notice of sale.
Borrower and Pledgor each waive any and all requirements that the Lender sell or
dispose of all or any part of the Collateral at any particular time, regardless
of whether Borrower or Pledgor has requested such sale or disposition.

18. REMEDIES ARE CUMULATIVE. No failure on the part of Lender to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise by Lender or any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any right, power or remedy. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law, in equity, or
in other Loan Documents.

19. INDEMNIFICATION. Pledgor shall protect, indemnify and save harmless Lender
from and against all losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Damages”) imposed upon,
incurred by or asserted against Lender on account of (i) the Loan Documents or
any failure or alleged failure of Borrower to comply with any of the terms or
representations of this Agreement: (ii) any claim of loss or damage to the
Collateral or any injury or claim of injury to, or death of, any person or
property that may be occasioned by any cause whatsoever pertaining to the
Collateral or the use, occupancy or operation thereof, (iii) any failure or
alleged failure of Pledgor to comply with any law, rule or regulation applicable
to the Collateral or the use, occupancy or operation of the Collateral
(including, without limitation, the failure to pay any taxes, fees or other
charges), (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Lender relating in any way to or any matter
contemplated by the Loan Documents, or (v) any claim for brokerage fees or such
other commissions relating to the Collateral or any other Obligations; provided
that such indemnity shall be effective only to the extent of any Damages that
may be sustained by Lender in excess of any net proceeds received by it from

 

7



--------------------------------------------------------------------------------

any insurance of Pledgor (other than self-insurance) with respect to such
Damages. Nothing contained herein shall require Pledgor to indemnify Lender for
any Damages resulting from Lender’s gross negligence or its willful misconduct.
The indemnity provided for herein shall survive payment of the Obligations and
shall extend to the officers, directors, employees and duly authorized agents of
Lender. In the event Lender incurs any Damages arising out of or in any way
relating to the transaction contemplated by the Loan Documents (including any of
the matters referred to in this section), the amounts of such Damages shall be
added to the Obligations, shall bear interest, to the extent permitted by law,
at the interest rate borne by the Obligations from the date incurred until paid
and shall be payable on demand.

20. MISCELLANEOUS. (i) Amendments and Waivers. No waiver, amendment or
modification of any provision of this Pledge shall be valid unless in writing
and signed by Borrower and Lender. No waiver by Lender of any Default shall
operate as a waiver of any other Default or of the same Default on a future
occasion. (ii) Assignment. All rights of Lender hereunder are freely assignable,
in whole or in part, and shall inure to the benefit of and be enforceable by
Lender, its successors, assigns and affiliates. Borrower shall not assign its
rights and interest hereunder without the prior written consent of Lender, and
any attempt by Borrower to assign without Lender’s prior written consent is null
and void. Any assignment shall not release Borrower from the Obligations. This
Security Agreement shall be binding upon Borrower, and the heirs, personal
representatives, successors, and assigns of Borrower. (iii) Applicable Law;
Conflict Between Documents. This Security Agreement shall be governed by and
construed under the law of the state of Florida (the “Jurisdiction”) without
regard to that Jurisdiction’s conflict of laws principles, except to the extent
that the UCC requires the application of the law of a different jurisdiction.
If any terms of this Security Agreement conflict with the terms of any
commitment letter or loan proposal, the terms of this Security Agreement shall
control. (iv) Jurisdiction. Borrower irrevocably agrees to non-exclusive
personal jurisdiction in the state of Florida. (v) Severability. If any
provision of this Security Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective but only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement. (vi) Notices.
All notices, requests, demands and other communications permitted or required
hereunder shall be in writing, delivered and effective as set forth in the
Credit Agreement. (vii) Captions. The captions contained herein are inserted for
convenience only and shall not affect the meaning or interpretation of this
Security Agreement or any provision hereof. The use of the plural shall also
mean the singular, and vice versa. (viii) Binding Contract. Borrower by
execution and Lender by acceptance of this Security Agreement, agree that each
party is bound by all terms and provisions of this Security Agreement.

21. DEFINITIONS. Loan Documents. The term “Loan Documents” refers to all Loan
Documents (as such term is defined in the Credit Agreement), including this
Agreement, the Guaranty and the Credit Agreement, whether now or hereafter
existing, and may include, without limitation and whether executed by Borrower
or others, commitment letters that survive closing, loan agreements, promissory
notes, guaranty agreements, deposit or other similar agreements, other security
agreements, pledge agreements, letters of credit and applications for letters of
credit, security instruments, financing statements, mortgage instruments, any
renewals or

 

8



--------------------------------------------------------------------------------

modifications, whenever any of the foregoing are executed, but does not include
swap agreements (as defined in 11 U.S.C. § 101). UCC. “UCC” means the Uniform
Commercial Code as presently and hereafter enacted in the Jurisdiction. Terms
defined in the UCC. Any term used in this Agreement and in any financing
statement filed in connection herewith which is defined in the UCC and not
otherwise defined in this Agreement or any other Loan Document has the meaning
given to the term in the UCC.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor, on the day and year first written above, has caused
this Alvarado Pledge and Security Agreement to be executed.

 

Signed, sealed and delivered in the presence of:            /s/ Jorge Enrique
Alvarado Amado (Signature)     JORGE ENRIQUE ALVARADO AMADO          (Print
Name)              (Signature)              (Print Name)    

 

10